In a proceeding pursuant to CPLR article 78 to compel the respondent to disclose all its investigative records relating to its dismissal of his complaints against a certain Justice of the Supreme Court, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Leavitt, J.), entered December 5, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition and dismissed the proceeding as time-barred (see CPLR 217). Feuerstein, J.P., S. Miller, Friedmann and Cozier, JJ., concur.